DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 22-27 and 31-33 are rejected under 35 U.S.C. 102(a)(1) as being anticipated French Patent Publication No. FR 2 851 482 A1 by Pinchon, hereinafter PINCHON.  Citation is made to the European Patent Office Espacenet English machine translation of PINCHON accompanying this action.
Regarding Claim 1, PINCHON discloses a slurry macerator (Figs. 1-2; page 3, line 87) comprising:
a housing (side wall 10 and parallel flanges 11 and 12 in Fig. 2; page 3, line 90);
a slurry chamber (1 in Fig. 2; page 3, line 89) in the housing for receiving slurry from a slurry inlet (31 in Fig. 1; page 3, lines 119-121) on the housing;
a rotatable cutting plunger in the slurry chamber for macerating slurry (4 in Fig. 2; page 4, lines 152-154), a plurality of slurry outlets (110, 112, 120 and 122 in Fig. 2; page 3, lines 92-100) on the housing for discharging macerated slurry from the slurry chamber wherein the cutting plunger comprises at least one cutting blade (51 and 52 in Fig. 2; page 5, lines 176-178) having cutting teeth (520 in Figs. 3-4; page 5, lines 183-191).
Regarding Claim 2, PINCHON anticipates the slurry macerator of Claim 1 as explained above.  PINCHON further discloses wherein the cutting teeth (520 in Fig. 4) comprise V-shaped cutting teeth (faceted teeth 520 meet at V-shaped points about each cutting blade 51 and 52 in Fig. 4).
Regarding Claim 3, PINCHON anticipates the slurry macerator of Claim 2 as explained above.  PINCHON further discloses wherein the V-shaped cutting teeth (520 in Fig. 4) are chamfered (Fig. 4 shows teeth 520 are chamfered).
Regarding Claim 4, PINCHON anticipates the slurry macerator of Claim 1 as explained above.  PINCHON further discloses wherein the cutting plunger (4 in Fig. 2) comprises an impeller (40 in Fig. 2 and 3; p. 4, lines 152-154 describes knife holder 4 rotates within enclosure 1 and is made up of support plates 40.).
Regarding Claim 5, PINCHON anticipates the slurry macerator of Claim 4 as explained above.  PINCHON further discloses wherein the impeller (40 in Fig. 2) comprises a plurality of cutting blades (51 and 52 in Figs 2 and 3; page 5, line 176-178 discloses knife holder 4 preferably supports three pairs of knives).
Regarding Claim 6, PINCHON anticipates the slurry macerator of Claim 5 as explained above.  PINCHON further discloses wherein the impeller (40 in Fig. 3) comprises six cutting blades (page 5, lines 176-178 disclose knife holder 4 preferably supports three pairs of knives which amount to six knives total).
Regarding Claim 22, PINCHON anticipates the slurry macerator of Claim 1 as explained above.  PINCHON further discloses wherein the macerator further comprises a motor mounting adapter (72 in Figs. 2 and 3; page 4, lines 158-160) for mounting a motor (7 in Fig. 2; page 4, line 154) on the macerator (Figs. 1 and 2).
Regarding Claim 23, PINCHON anticipates the slurry macerator of Claim 22 as explained above.  PINCHON further discloses wherein the motor mounting adapter (72 in Figs. 2 and 3) is externally 
Regarding Claim 24, PINCHON anticipates the slurry macerator of Claim 23 as explained above.  PINCHON further discloses wherein the motor mounting adapter (72 in Fig. 3)comprises a motor seal arrangement (75 in Fig. 3; page 4, lines 161-162) for sealably mounting a motor (7 in Fig. 2) in the macerator (Figs. 1 and 2).
Regarding Claim 25, PINCHON anticipates the slurry macerator of Claim 24 as explained above.  PINCHON further discloses wherein the seal arrangement (75 in Fig. 3) comprises a pair of lip seals (two lip seals are shown in Fig. 3 and described at page 4, line 161).
Regarding Claim 26, PINCHON anticipates the slurry macerator of Claim 25 as explained above.  PINCHON further discloses wherein the motor mounting adapter (72 in Fig. 3) comprises a buffer between the slurry chamber and the motor seal arrangement.  Fig. 3 shows a cavity between flange 12 and seals 75 within sleeve 72 which acts as a buffer.
Regarding Claim 27, PINCHON anticipates the slurry macerator of Claim 26 as explained above.  The cavity shown between flange 12 and seals 75 within sleeve 72 is capable of receiving a fluid such as grease.
Regarding Claim 31, PINCHON anticipates the slurry macerator of Claim 1 as explained above.  PINCHON further discloses on page 1, lines 13-27 the macerator shown in Figs. 1-4 may be used as a distributor grinder within a slurry spreading device to prevent plant fibers and debris (residues from wastewater treatment plants or wine-growing waste) from obstructing the pipes and orifices used for distributing the slurry.
Regarding Claim 32
Regarding Claim 33, PINCHON anticipates the slurry macerator of Claim 1 as explained above.  Page 1, lines 17-19 of PINCHON describe the slurry macerator shown in Figs. 1-4 as being part of a slurry spreading device (applicator) for distributing slurry to the ground.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 7-10 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over United Kingdom Patent Application No. GB 2 458 570 A by Hughes (hereinafter HUGHES) in view of PINCHON.
Regarding Claim 7, HUGHES discloses all of a slurry macerator as claimed in Claim 7 except for the cutting blade having cutting teeth as Claim 1 (the claim from which Claim 7 depends) claims.  That is, HUGHES discloses a slurry macerator comprising:
a housing (1 in Fig. 1; page 5, line 24);

a rotatable cutting plunger (20 and 22 in Fig. 2; page 6, lines 1-4) in the slurry chamber for macerating slurry, a plurality of slurry outlets (12 in Figs. 1 and 2; page 5, lines 27-28) on the housing for discharging macerated slurry from the slurry chamber wherein the cutting plunger comprises at least one cutting blade (24 in Figs. 2 and 3; page 6, lines 3-4).
As mentioned above, HUGHES does not disclose cutting teeth on the cutting blade as Claim 1 claims.
However, PINCHON discloses cutting teeth on a cutting blade of a slurry macerator as detailed in the 35 U.S.C. 102(a)(1) rejection of Claim 1 above.  It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to add cutting teeth to the cutting blade of HUGHES in the same way PINCHON teaches using cutting teeth on slurry macerator cutting blades to yield the predictable result of facilitating maceration of slurry, since it has been held that combining prior art elements according to known methods to yield predictable results requires only routine skill in the art.  KSR Int’l Co. v. Teleflex Inc., 127 S. Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007).
Regarding the limitations of dependent Claim 7 itself, HUGHES discloses the cutting blade (24 in Figs. 2 and 3) is formed at a blade head  having an outer face free of recesses/cavities to present a smooth outer face (see ‘Blade Head Outer Face’ in the Fig. 3 Detail of HUGHES below).

    PNG
    media_image1.png
    614
    784
    media_image1.png
    Greyscale

Regarding Claim 8, the prior art reference combination of HUGHES in view of PINCHON renders the slurry macerator of Claim 7 unpatentable as explained above.  HUGHES further discloses the blade head (see ‘Blade Head Outer Face’ in the Detail above) comprises an insert (screw 32 in Fig. 3 is shown inserted in disc 24; page 6, lines 28-29) to create the smooth outer face (Fig. 3 shows the head of screw 32 is flush with the outer face of the blade head creating a smooth outer face on the blade head).
Regarding Claim 9, the prior art reference combination of HUGHES in view of PINCHON renders the slurry macerator of Claim 8 unpatentable as explained above.  HUGHES is silent regarding the material used in making screw 32 shown in Fig. 3.  However, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to make screw 32 from nylon, a known material suitable for making screws, and selecting a known material based on its suitability for its intended use is obvious.  See M.P.E.P. §2144.07.
Regarding Claim 10, the prior art reference combination of HUGHES in view of PINCHON renders the slurry macerator of Claim 7 unpatentable as explained above.  HUGHES further discloses wherein 
Regarding Claim 18, the prior art reference combination of HUGHES in view of PINCHON renders the slurry macerator of Claim 7 unpatentable as explained above.  The slurry macerator of HUGHES is shown with cutting discs 24 only on one side of arms 20 in Figs. 2-6, and the cutting discs are disclosed as being biased against lower wall 6 without lower wall 6 being specifically referred to as a “knife plate” but functioning as one as described at page 6, lines 20-27.  However, PINCHON teaches cutting knives (51 and 52 in Fig. 2) on both sides of the knife holder (4 in Fig. 2) and teaches counter-knife plates (21 and 22 in Fig. 2) mounted to the side wall flanges (11 and 12 respectively in Figs. 2 and 3).  It would have been obvious to a person of ordinary skill in the art to add a knife plate to a side wall disposed adjacent cutting blades as PINCHON teaches.
Regarding Claim 19, the prior art reference combination of HUGHES in view of PINCHON renders the slurry macerator of Claim 18 unpatentable as explained above.  Knife plates 21 and 22 of PINCHON are further taught as having slurry openings(210 and 220 in Fig. 2) to allow egress of slurry from the slurry chamber to the outlet pipe openings (114 and 124 in Fig. 2).
Claims 11-17 and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over PINCHON in view of Canadian Patent Publication No. 2,201,651 by Tessier et al., hereinafter TESSIER.  Citation is made to the European Patent Office Espacenet English machine translation of TESSIER accompanying this action.
Regarding Claim 11, PINCHON does not disclose the slurry outlets are provided with air-valves at the housing to facilitate air flow through the slurry outlets.
TESSIER teaches a manure distributor (16 in Fig. 3; ¶[0009]) with an internal, blade-equipped rotor (58 and 60 in Fig. 3; ¶[0011]) which cuts up the manure to prevent clogging (¶[0014] and ¶[0015]).  ¶[0012] through at least ¶[0016] teach a distribution pipe (70 in Figs. 2-7) with a one-way valve (72 in 
It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to add air valves to connection mouths 114 (Fig. 2; page 3, lines 106-107) integral with housing flange wall 11 of PINCHON in the same way TESSIER teaches using air valves on distribution pipes at housing openings to yield the predictable result of facilitating air and slurry flow as TESSIER teaches, since it has been held that combining prior art elements according to known methods to yield predictable results requires only routine skill in the art.  KSR Int’l Co. v. Teleflex Inc., 127 S. Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007).  Air valves would be added on the opposite side by adding them to connection mouths 124 integral with housing flange wall 12.
Regarding Claim 12, the prior art reference combination of PINCHON in view of TESSIER renders the macerator of Claim 11 unpatentable as explained above.  TESSIER teaches associating an air valve (72 in Figs. 2 and 3) with each distribution outlet (56 and 70 in Fig. 3).  It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to add air valves to all connection mouths 114 of PINCHON in the same way TESSIER has air valves associated with each distribution outlet to yield the predictable result of facilitation flow through all the outlets.  Air valves would be added on the opposite side by adding them to connection mouths 124 integral with housing flange wall 12.
Regarding Claim 13, the prior art reference combination of PINCHON in view of TESSIER renders the macerator of Claim 11 unpatentable as explained above.  ¶[0012] through ¶[0016] and Figs. 6 and 7 of TESSIER teach air valves 72 are one-way air valves.
Regarding Claim 14, the prior art reference combination of PINCHON in view of TESSIER renders the macerator of Claim 11 unpatentable as explained above.  TESSIER further teaches each air valve 72 is connected by an air hole.  See ‘Air Hole’ in the Fig. 7 Detail of TESSIER below.  It would have been 

    PNG
    media_image2.png
    512
    562
    media_image2.png
    Greyscale

Regarding Claim 15, the prior art reference combination of PINCHON in view of TESSIER renders the macerator of Claim 14 unpatentable as explained above.  TESSIER further teaches the air holes are positioned above the slurry outlets 56 and 70.
Regarding Claim 16
Regarding Claim 17, the prior art reference combination of PINCHON in view of TESSIER renders the macerator of Claim 14 unpatentable as explained above.  When adding an air hole to each connection mouth 114 and 124 of PINCHON, as explained above in the rejection of Claim 14, the air holes would be added to sideplate flanges 11 and 12 of PINCHON in that connection mouths 114 and 124 are integral with flanges 11 and 12.
Regarding Claim 20, the prior art reference combination of PINCHON in view of TESSIER renders the macerator of Claim 17 unpatentable as explained above.  PINCHON discloses motor 7 is mounted to housing wall sideplate flange 12 as shown in Fig. 2.
Regarding Claim 21, the prior art reference combination of PINCHON in view of TESSIER renders the macerator of Claim 17 unpatentable as explained above.  PINCHON is silent regarding the type of motor used.  However, TESSIER teaches a hydraulic motor (62 in Fig. 3; ¶[0011]) may be used to power the distributor.  It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to select a hydraulic motor as the type of motor to drive the knife holder of PINCHON in the same way TESSIER teaches using a hydraulic motor to drive its rotor.
Claims 28-30 are rejected under 35 U.S.C. 103 as being unpatentable over PINCHON in view of U.S. Patent No. 5,354,004 to Chambers et al., hereinafter CHAMBERS.
Regarding Claim 28, PINCHON anticipates the slurry macerator of Claim 27 as explained above.  However, PINCHON is silent regarding the motor mounting adapter comprising a fluid port for filling the fluid cavity.
In the related technical field of solid waste comminutors, CHAMBERS teaches a motor mounting adapter (gearing subsystem 14 in Fig. 1 is a motor mounting adapter for motor 24 being mounted to cutting subsystem 16; col. 1, lines 43-51) comprising a fluid cavity (the cavity of gearing subsystem housing 42 in Fig. 1) with a fluid port (the port in the sidewall of housing 42 in which detection plug 108 
It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to add a port to sleeve 72 of PINCHON adjacent the cavity between flange 12 and seals 75 in the same way CHAMBERS teaches a port in housing 42 adjacent upper seal 54 in order to provide indication of seal failure as CHAMBERS teaches at col. 5, lines 59-64.
Regarding Claim 29, PINCHON anticipates the slurry macerator of Claim 27 as explained above.  Adding the fluid port to sleeve 72 of PINCHON adjacent the cavity between flange 12 and seals 75 as explained in the rejection of Claim 28 above would also make the port capable of being a fluid drain to the cavity.
Regarding Claim 30, PINCHON anticipates the slurry macerator of Claim 22 as explained above.  PINCHON does not disclose motor mounting adapter 72 in Fig. 3 comprises a motor seal failure alert failsafe mechanism to alert an operator in the event of failure of the motor seal arrangement.
CHAMBERS teaches a motor mounting adapter (gearing subsystem 14 in Fig. 1 is a motor mounting adapter for motor 24 being mounted to cutting subsystem 16) with a leak detection plug (108 in Fig. 1) providing a leak detection mechanism which alerts personnel to seal failure at col. 5, lines 59-64.
It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to add a leak detection mechanism to the motor mounting adapter of PINCHON in the same way CHAMBERS teaches a leak detection mechanism in a motor mounting adapter in order to provide indication of seal failure as CHAMBERS teaches at col. 5, lines 59-64.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
European Patent Office (E.P.O.) Patent Publication No. EP 1 010 362 A1 discloses a macerator;
E.P.O. Patent Publication No. EP 1 044 592 A1 discloses a macerator;
U.S. Patent Application Publication No. 2007/0245936 A1 discloses a macerator in a spreading system; and
U.S. Patent Application Publication No. 2012/0032003 A1 discloses a macerator in a spreading system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to P. DEREK PRESSLEY whose telephone number is (313)446-6658. The examiner can normally be reached 7:30 to 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ADAM J EISEMAN can be reached on (571) 270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 
/P.D.P./               Examiner, Art Unit 3725                                                                                                                                                                                         



/ADAM J EISEMAN/Supervisory Patent Examiner, Art Unit 3725